Casec2zPecwvl 8s 7 77SRRECLIW Opcunneahdsl Aiiedoaadai2a1 Aaagerlopi22rRageid 488

ATTACHMENT C

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY CL

UNITED STATES OF AMERICA, HON.

Plaintiff, Civil Action No.

Vv.
CONSENT JUDGMENT

ARTISAN MANUFACTURING CORP.
AND JIANXIONG HAN,

Defendants.

 

 

This Consent Judgment is made this 16th day of April 2019, between the United
States of America, on behalf of its agencies, the Department of Homeland Security, U.S.
Customs and Border Protection, and the Department of Commerce (collectively, the “United
States”) on the one hand, and Artisan Manufacturing Corporation (“Artisan”) and Jianxiong
Han (“Han”) on the other, (individually, “Party” and collectively, “the Parties”), in
accordance with the Settlement Agreement executed on the same date, and for good cause
shown,

IT IS HEREBY ORDERED that this Court has jurisdiction over the subject matter
and the over the Parties executing this Consent Judgment to enforce the terms and
conditions of the Parties’ Settlement Agreement to resolve the United States’ civil claims
against Artisan and Han for alleged failures to declare and pay antidumping and
countervailing duties owed to the United States.

IT IS FURTHER ORDERED that judgment be entered in favor of the United States

and against Artisan and Han, jointly and severally, in the amount of the unpaid balance of the
CGasec2iecww18F7772RSCOTMW Docunneantsl Ailtedoaas31241 Aeage22.0h2Aaageth 439

$490,000.00 Settlement Amount, plus 2.85 percent (2.85%) interest on the unpaid balance,

SO ORDERED this __|st

Consented to as to form and entry:

April 2021

day of _

s/ Stanley R. Chesler

DISTRICT JUDGE
UNITED STATES DISTRICT COURT

 

On behalf of the United States of America:

CRAIG CARPENITO
United States Attorney

Gi B.K. URGENT

Assistant United States Attorney
Dated: 4 / 6/2014

On behalf of Artisan Manufacturing Corp.
and Jianxiong Han:

ARTISAN MANUFACTURING CORP.,
AND JIANXIONG HAN

JIANXIONG HAN
President, Artisan Manufacturing Corp.,

and in his individual capacity

Dated: ¢/1¢/ volt

 
